 



Exhibit 10.5
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (this “Agreement”) is hereby
entered into by and between Diane N. Brundage, an individual (the “Executive”),
and DDi Corp., a Delaware corporation, on behalf of itself and all of its
subsidiaries (collectively, “the Company”).
Recitals
     A. The Executive has been employed by the Company pursuant to an Offer
Letter by and between the Company and the Executive dated September 29, 2006
(the “Offer Letter”), serving as Senior Vice President — Sales of the Company;
and
     B. The Executive and the Company have entered into a Severance Agreement
dated October 10, 2005 (the “Severance Agreement”); and
     C. The Executive’s employment with the Company and any of its parents,
direct or indirect subsidiaries, affiliates, divisions or related entities
(collectively referred to herein as “the Company and its Related Entities”) will
be ended on the terms and conditions set forth in this Agreement.
Agreement
     In consideration of the mutual promises contained herein and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Effective Date. Except as otherwise provided herein, this Agreement
shall be effective on the eighth day after it has been executed by both of the
parties (the “Effective Date”).
     2. End of Employment. The Executive’s employment with the Company and its
Related Entities has ended or will end, effective as of 5:00 P.M. Pacific Time,
on March 31, 2006 (the “Termination Date”).
     3. Continuation of Benefits After the Termination Date. Except as expressly
provided in this Agreement or in the plan documents governing the Company’s
employee benefit plans, after the Termination Date, the Executive will no longer
be eligible for, receive, accrue, or participate in any other benefits or
benefit plans provided by the Company and its Related Entities, including,
without limitation, medical, dental and life insurance benefits, and the
Company’s 401(k) retirement plan; provided, however, that nothing in this
Agreement shall waive the Executive’s right to any vested amounts in the
Company’s 401(k) retirement plan, which amounts shall be handled as provided in
the plan.
     4. COBRA Benefits. The Company shall provide reimbursement of insurance
premiums payable to continue Executive’s group health for the first twelve
(12) months following the Termination Date, including coverage pursuant to the
provisions of

 



--------------------------------------------------------------------------------



 



COBRA, if applicable, as long as the Executive has not revoked this Agreement as
provided in Section 15(c), below, and the Company’s counsel has received a
signed original of this Agreement.
     5. Normal Salary Through Termination Date. Within one business day after
the Termination Date, the Company shall pay the Executive the prorated portion
of her salary earned through the Termination Date.
     6. Severance Payments. In return for the Executive’s promises in this
Agreement, the Company will provide Executive with a severance payment in the
gross amount of $225,000, which is equal to twelve (12) months of salary
(“Severance Payment”), less deductions required by law. The foregoing amount
shall be paid as salary continuation on regularly scheduled payroll dates for
the duration of the 12 month period following the Termination Date (the
“Severance Period”), as long as the Executive has not revoked this Agreement as
provided in Section 15(c), below, and the Company’s counsel has received a
signed original of this Agreement. The payments shall be made, at the option of
the Executive, by checks mailed to the Executive or direct deposit to an account
specified by her.
     7. Stock Options. Any outstanding unvested stock options and restricted
stock previously granted to Executive shall be forefeited as of the Termination
Date in accordance with the terms of the Company’s 2005 Stock Incentive Plan.
     8. Effect of Subsequent Employment. If the Executive accepts employment any
time prior to the expiration of the Severance Period, the Company’s obligation
to pay premiums for insurance coverage under COBRA or otherwise will be
extinguished as of the date the Executive becomes eligible for coverage under
the group health plan of the Executive’s new employer.
     9. Acknowledgement of Total Compensation and Indebtedness. The Executive
acknowledges and agrees that the cash payments under Sections 5 and 6 of this
Agreement extinguish any and all obligations for monies, or other compensation
or benefits that the Executive claims or could claim to have earned or claims or
could claim is owed to her as a result of her employment by the Company and its
Related Entities through the Termination Date, under the Offer Letter, the
Severance Agreement or otherwise.
     10. Tax Consequences. The Executive acknowledges that (a) the Company has
not made any representations to her about, and that she has not relied upon any
statement in this Agreement with respect to, any individual tax consequences
that may arise by virtue of any payment provided under this Agreement and/or her
exercise of any stock options, including, but not limited to, the applicability
of Section 409A of the Internal Revenue Code, and (b) she has or will consult
with her own tax advisors as to any such tax consequences.

2



--------------------------------------------------------------------------------



 



     11. Status of Related Agreements and Future Employment.
          (a) Agreements Between the Executive and the Company. The Executive
and the Company agree that, in addition to this Agreement, the Offer Letter and
the Severance Agreement are the only other executed agreement between the
Company and the Executive relating to the Executive’s employment.
          (b) Offer Letter and Severance Agreement. The parties agree that the
Offer Letter and the Severance Agreement shall be terminated as of the
Termination Date.
     12. Release by the Executive. Except as otherwise expressly provided in
this Agreement, the Executive, for herself and her heirs, executors,
administrators, assigns, affiliates, successors and agents (collectively, the
“Executive’s Affiliates”) hereby fully and without limitation releases and
forever discharges the Company and its Related Entities, and each of their
respective agents, representatives, shareholders, owners, officers, directors,
employees, consultants, attorneys, auditors, accountants, investigators,
affiliates, successors and assigns (collectively, the “Company Releasees”), both
individually and collectively, from any and all rights, claims, demands,
liabilities, actions, causes of action, damages, losses, costs, expenses and
compensation, of whatever nature whatsoever, known or unknown, fixed or
contingent, which the Executive or any of the Executive’s Affiliates has or may
have or may claim to have against the Company Releasees by reason of any matter,
cause, or thing whatsoever, from the beginning of time to the Effective Date
(“Claims”), including, without limiting the generality of the foregoing, any
Claims arising out of, based upon, or relating to the recruitment, hiring,
employment, relocation, remuneration, investigation, or termination of the
Executive by any of the Company Releasees, the Executive’s tenure as an employee
and/or an officer of any of the Company Releasees, any agreement or compensation
arrangement between the Executive and any of the Company Releasees (including,
without limitation, the Offer Letter and the Severance Agreement), or any act or
occurrence in connection with any actual, existing, proposed, prospective or
claimed ownership interest of any nature of the Executive or the Executive’s
Affiliates in equity capital or rights in equity capital or other securities of
any of the Company Releasees, to the maximum extent permitted by law. The
Executive specifically and expressly releases any Claims arising out of or based
on: the California Fair Employment and Housing Act, as amended; Title VII of the
Civil Rights Act of 1964, as amended; the Americans With Disabilities Act; the
National Labor Relations Act, as amended; the Equal Pay Act; ERISA; any
provision of the California Labor Code; the California common law on fraud,
misrepresentation, negligence, defamation, infliction of emotional distress or
other tort, breach of contract or covenant, violation of public policy or
wrongful termination; state or federal wage and hour laws; or any other state or
federal law, rule, or regulation dealing with the employment relationship or
operating a publicly held business. Nothing contained in this Section 12 or any
other provision of this Agreement shall release or waive any right that
Executive has to indemnification and/or reimbursement of expenses by the Company
with respect to which Executive may be eligible as provided in the Company’s
Certificate of Incorporation, Bylaws and any applicable directors and officers
liability insurance.

3



--------------------------------------------------------------------------------



 



     13. Waiver of Civil Code Section 1542.
          (a) The Executive understands and agrees that the release provided
herein extends to all Claims released above whether known or unknown, suspected
or unsuspected. The Executive expressly waives and relinquishes any and all
rights she may have under California Civil Code Section 1542, which provides as
follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
          (b) The Executive expressly waives and releases any rights and
benefits which she has or may have under any similar law or rule of any other
jurisdiction. It is the intention of each party through this Agreement to fully,
finally and forever settle and release the Claims as set forth above. In
furtherance of such intention, the release herein given shall be and remain in
effect as a full and complete release of such matters notwithstanding the
discovery of any additional Claims or facts relating thereto.
     14. Release of Federal Age Discrimination Claims by the Executive. The
Executive hereby knowingly and voluntarily waives and releases all rights and
claims, known or unknown, arising under the Age Discrimination In Employment Act
of 1967, as amended, which she might otherwise have had against the Company or
any of the Company Releasees regarding any actions which occurred prior to the
Effective Date.
     15. Rights Under the Older Workers Benefit Protection Act. In accordance
with the Older Workers Benefit Protection Act of 1990, the Executive hereby is
advised of the following:
          (a) The Executive has the right to consult with an attorney before
signing this Agreement and is encouraged by the Company to do so;
          (b) The Executive has twenty-one (21) days from her receipt of this
Agreement to consider it; and
          (c) The Executive has seven (7) days after signing this Agreement to
revoke Sections 9, 12 and 14 of this Agreement (which must be revoked in their
entirety and as a group), and such Sections of this Agreement (as a group) will
not be effective until that revocation period has expired without exercise. The
Executive agrees that in order to exercise her right to revoke this Agreement
within such seven (7) day period, she must do so in a signed writing delivered
to the Company’s General Counsel before the close of business on the seventh
calendar day after she signs this Agreement.
     16. Confidentiality of Agreement. After the execution of this Agreement by
the Executive, neither the Executive, her attorney, nor any person acting by,
through, under or in concert with them, shall disclose any of the terms of or
amount paid under

4



--------------------------------------------------------------------------------



 



this Agreement (other than to state that the Company has filed this Agreement
and/or agreements related thereto as public documents) or the negotiation
thereof to any individual or entity; provided, however, that the foregoing shall
not prevent such disclosures by Executive to her attorney, tax advisors and/or
immediate family members, or as may be required by law.
     17. No Filings. The Executive represents that she has not filed any
lawsuits, claims, charges or complaints against the Company Releasees with any
local, state or federal agency or court from the beginning of time to the date
of execution of this Agreement; that she will not do so at any time hereafter
based upon events prior to the date of execution of this Agreement; that she
will not induce, encourage, solicit or assist any other person or entity to file
or pursue any proceeding of any kind against the Company Releasees or
voluntarily appear or invite a subpoena to testify in any such legal proceeding;
and that, if any such agency or court ever assumes jurisdiction over any such
lawsuit, claim, charge or complaint and/or purports to bring any legal
proceeding, in whole or in part, on behalf of the Executive based upon events
occurring prior to the execution of this Agreement, the Executive will request
such agency or court to withdraw from and/or to dismiss the lawsuit, claim,
charge or complaint with prejudice. This Section 17 shall not prohibit the
Executive from challenging the validity of the ADEA release in Section 14 of
this Agreement. It shall not be a breach of this Section 17 for Executive to
testify truthfully in any judicial or administrative proceeding.
     18. Confidential and Proprietary Information. The Executive acknowledges
that certain information, observations and data obtained by her during the
course of or related to her employment with the Company and its Related Entities
are the sole property of the Company and its Related Entities and is
confidential and proprietary information of the Company (together “Confidential
Information”), including but not limited to information or plans concerning the
Company’s customer relationships; personnel; sales, marketing and financial
operations and methods; trade secrets, formulae, devices; secret inventions;
processes; and other compilations of information, records, and specifications.
The Executive represents and warrants that she has returned all files, customer
lists, financial information and other property of the Company and its Related
Entities that were in the Executive’s possession or control without retaining
copies thereof. The Executive further represents and warrants that she does not
have in her possession or control any files, customer lists, financial
information or other property of the Company and its Related Entities. The
Executive agrees that she will not disclose to any person or use any such
information, observations or data without the written consent of the Chief
Executive Officer or Board of Directors of the Company. If the Executive is
served with a deposition subpoena or other legal process calling for the
disclosure of such information, or if she is contacted by any third person
requesting such information, she will notify the Company’s Chief Executive
Officer as soon as is reasonably practicable after receiving notice and will
cooperate with the Company and its Related Entities in minimizing the disclosure
thereof.
     19. Prohibited Activities. The Executive agrees that she will not, directly
or indirectly, become engaged as an owner, employee, consultant or agent of any
printed circuit board manufacturing or assembly entity for a period of twelve
(12) months from the Termination Date.

5



--------------------------------------------------------------------------------



 



     20. Remedies. The Executive acknowledges that any unfair competition or
misuse of trade secret or Confidential Information belonging to the Company and
its Related Entities, and any violation of Sections 16, 18 and 19 of this
Agreement, will result in irreparable harm to the Company and its Related
Entities, and therefore, the Company and its Related Entities shall, in addition
to any other remedies, be entitled to immediate injunctive relief. In addition,
in the event of a breach of any provision of this Agreement by the Executive,
including Sections 16, 18 and 19, the Executive shall forfeit, and the Company
and its Related Entities may cease paying, any unpaid installments of the
Severance Payment under Section 6, above, and the Company and its Related
Entities shall, without excluding other remedies available to them, be entitled
to an award in the amount of all installments of the Severance Payment made by
the Company to the Executive.
     21. Cooperation Clause.
          (a) To facilitate the orderly conduct of the Company and its Related
Entities’ businesses, for the Severance Period, the Executive agrees to
cooperate, at no charge, with the Company and its Related Entities’ reasonable
requests for information or assistance related to the time of her employment.
          (b) For the Severance Period, the Executive agrees to cooperate, at no
charge, with the Company’s and its Related Entities’ and its or their counsel’s
reasonable requests for information or assistance related to (i) any
investigations (including internal investigations) and audits of the Company and
its Related Entities’ management’s current and past conduct and business and
accounting practices and (ii) the Company and its Related Entities’ defense of,
or other participation in, any administrative, judicial, or other proceeding
arising from any charge, complaint or other action which has been or may be
filed relating to the period during which the Executive was engaged in
employment with the Company and its Related Entities. The Company will promptly
reimburse Executive for her reasonable, customary and documented out-of-pocket
business expenses in connection with the performance of her duties under this
Section 21. Except as required by law or authorized in advance by the Board of
Directors of the Company, the Executive will not communicate, directly or
indirectly, with any third party, including any person or representative of any
group of people or entity who is suing or has indicated that a legal action
against the Company and its Related Entities or any of their directors or
officers is being contemplated, concerning the management or governance of the
Company and its Related Entities, the operations of the Company and its Related
Entities, the legal positions taken by the Company and its Related Entities, or
the financial status of the Company and its Related Entities. If asked about any
such individuals or matters, the Executive shall say: “I have no comment,” and
shall direct the inquirer to the Company. The Executive acknowledges that any
violation of this Section 21 will result in irreparable harm to the Company and
its Related Entities and will give rise to an immediate action by the Company
and its Related Entities for injunctive relief.

6



--------------------------------------------------------------------------------



 



     22. No Future Employment. The Executive understands that her employment
with the Company and its Related Entities will irrevocably end as of the
Termination Date and will not be resumed at any time in the future. The
Executive agrees that she will not apply for, seek or accept employment by the
Company and its Related Entities at any time, unless invited to do so by the
Company and its Related Entities.
     23. Non-disparagement. The Executive agrees not to disparage or otherwise
publish or communicate derogatory statements about the Company and its Related
Entities and any director, officer or manager and/or the products and services
of these entities to any third party. The Company, on behalf of itself and its
Related Entities, agrees not to disparage or communicate derogatory statements
about the Executive. Neither truthful testimony in a judicial or administrative
proceeding nor factually accurate statements in legal or public filings shall
violate this provision.
     24. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflict of laws.
     25. Venue and Waiver of Right to Jury Trial. The parties hereby agree that
all actions or proceedings arising directly or indirectly hereunder, whether
instituted by the Executive or the Company and its Related Entities, shall be
litigated in courts having situs within the State of California, County of
Orange, and that each of the parties hereby expressly consents to the
jurisdiction of any local, state or federal court located within said state and
county, and consent that any service of process in such action or proceeding may
be made by personal service upon the parties wherever such parties may be
located, respectively, or by certified or registered mail directed to the
Executive at his/its last known address. The parties hereby waive trial by jury
in connection with any future dispute between them, any objection based on forum
non conveniens, and any objection to venue of any action instituted hereunder.
     26. Attorneys’ Fees. Except as otherwise provided herein, in any action,
litigation or proceeding between the parties arising out of or in relation to
this Agreement, including any purported breach of this Agreement, the prevailing
party shall be entitled to an award of its costs and expenses, including
reasonable attorneys’ fees.
     27. Non-Admission of Liability. The parties understand and agree that
neither the payment of any sum of money nor the execution of this Agreement by
the parties will constitute or be construed as an admission of any wrongdoing or
liability whatsoever by any party.
     28. Severability. If any one or more of the provisions contained herein (or
parts thereof), or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity
and enforceability of any such provision in every other respect and of the
remaining provisions hereof will not be in any way impaired or affected, it
being intended that all of the rights and privileges shall be enforceable to the
fullest extent permitted by law.

7



--------------------------------------------------------------------------------



 



     29. Entire Agreement. This Agreement represents the sole and entire
agreement among the parties and, except as expressly stated herein, supersedes
all prior agreements, negotiations and discussions among the parties with
respect to the subject matters contained herein.
     30. Waiver. No waiver by any party hereto at any time of any breach of, or
compliance with, any condition or provision of this Agreement to be performed by
any other party hereto may be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.
     31. Amendment. This Agreement may be modified or amended only if such
modification or amendment is agreed to in writing and signed by duly authorized
representatives of the parties hereto, which writing expressly states the intent
of the parties to modify this Agreement.
     32. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original as against any
party that has signed it, but all of which together will constitute one and the
same instrument.
     33. Assignment. This Agreement inures to the benefit of and is binding upon
the Company and its successors and assigns, but the Executive’s rights under
this Agreement are not assignable, except to her estate.
     34. Notice. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a) if
personally delivered; (b) if sent by telecopy or facsimile (except for legal
process); or (c) if mailed by overnight or by first class, certified or
registered mail, postage prepaid, return receipt requested, and properly
addressed as follows:

     
If to the Company:
  DDi Corp.
1220 Simon Circle
Anaheim, California 92806
Attn: General Counsel
Fax No. (714) 688-7644
 
   
If to Executive:
  Ms. Diane N. Brundage
930 Meadows Road
Aptos, CA 95003
Fax No:

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above. Notice will conclusively be deemed to have been given
when personally delivered (including, but not limited to, by messenger or
courier); or if given by mail, on the third day after being sent by first class,
certified or registered mail; or if given by Federal Express or other similar
overnight service, on the date of delivery; or if given by telecopy or facsimile
machine during normal business hours on a business day, when confirmation of
transmission is indicated by the sender’s machine; or if given by telecopy or
facsimile machine at any time other than during normal business hours on a

8



--------------------------------------------------------------------------------



 



business day, the first business day following when confirmation of transmission
is indicated by the sender’s machine. Notices, requests, demands and other
communications delivered to legal counsel of any party hereto, whether or not
such counsel shall consist of in-house or outside counsel, shall not constitute
duly given notice to any party hereto.
     35. Miscellaneous Provisions.
          (a) The parties represent that they have read this Agreement and fully
understand all of its terms; that they have conferred with their attorneys, or
have knowingly and voluntarily chosen not to confer with their attorneys about
this Agreement; that they have executed this Agreement without coercion or
duress of any kind; and that they understand any rights that they have or may
have and sign this Agreement with full knowledge of any such rights.
          (b) Both parties have participated in the drafting of this Agreement
with the assistance of counsel to the extent they desired. The language in all
parts of this Agreement must be in all cases construed simply according to its
fair meaning and not strictly for or against any party. Whenever the context
requires, all words used in the singular must be construed to have been used in
the plural, and vice versa, and each gender must include any other gender. The
captions of the Sections of this Agreement are for convenience only and must not
affect the construction or interpretation of any of the provision herein.
          (c) Each provision of this Agreement to be performed by a party hereto
is both a covenant and condition, and is a material consideration for the other
party’s performance hereunder, and any breach thereof by the party will be a
material default hereunder. All rights, remedies, undertakings, obligations,
options, covenants, conditions and agreements contained in this Agreement are
cumulative and no one of them is exclusive of any other. Time is of the essence
in the performance of this Agreement.
          (d) Each party acknowledges that no representation, statement or
promise made by any other party, or by the agent or attorney of any other party,
except for those in this Agreement, has been relied on by her or it in entering
into this Agreement.
          (e) Each party understands that the facts with respect to which this
Agreement is entered into may be materially different from those the parties now
believe to be true. Except in the case where the existence of any additional or
different facts constitutes the breach of a representation or warranty, each
party accepts and assumes this risk and agrees that this Agreement and the
releases in it shall remain in full force and effect, and legally binding,
notwithstanding the discovery or existence of any additional or different facts,
or of any claims with respect to those facts.
          (f) Unless expressly set forth otherwise, all references herein to a
“day” are deemed to be a reference to a calendar day. All references to
“business day” mean any day of the year other than a Saturday, Sunday or a
public or bank holiday in

9



--------------------------------------------------------------------------------



 



Orange County, California. Unless expressly stated otherwise, cross-references
herein refer to provisions within this Agreement and are not references to the
overall transaction or to any other document.
          (g) Each party to this Agreement will cooperate fully in the execution
of any and all other documents and in the completion of any additional actions
that may be necessary or appropriate to give full force and effect to the terms
and intent of this Agreement.
EACH OF THE PARTIES ACKNOWLEDGES THAT HE/IT HAS READ THIS AGREEMENT, UNDERSTANDS
IT AND IS VOLUNTARILY ENTERING INTO IT, AND THAT IT INCLUDES A WAIVER OF THE
RIGHT TO A TRIAL BY JURY, AND, WITH RESPECT TO THE EXECUTIVE, she UNDERSTANDS
THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
[SIGNATURE PAGE FOLLOWS]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the day and year first above written.

          COMPANY:  DDi CORP.
      By:   /S/ KURT E. SCHEUERMAN         Name:   Kurt E. Scheuerma        
Title:   Vice President & General Counsel            EXECUTIVE:  /s/ DIANE N.
BRUNDAGE       Diane N. Brundage           

11